Citation Nr: 0833064	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for healed 
fracture of the right zygoma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted an increased rating to 
10 percent.  The veteran filed a timely appeal with respect 
to that rating.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Montgomery in August 2008 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  During 
the course of that hearing, the veteran argued that other 
residuals of his service-connected disability had not been 
considered in his rating.  In particular, he named sinusitis 
with headaches and watery, blurry eyes.  

In a rating decision in August 2005, service connection for 
sinusitis was granted, as secondary to the veteran's service-
connected zygoma fracture.  Additionally, service connection 
was denied for a secondary eye disability.  The veteran did 
not appeal those decisions; therefore, the Board has no 
jurisdiction to adjudicate either disability.  The hearing 
testimony does, however, reasonably raise a claim for an 
increased rating for the service-connected sinusitis.  That 
issue is hereby referred back to the RO for appropriate 
action.  

FINDINGS OF FACT

1.  Throughout the appeal, the veteran's healed fracture of 
the right zygoma has caused no more than moderate, incomplete 
paralysis of the facial nerve, as evidenced by his sole 
symptom of decreased sensation on the right side of his nose, 
cheek, and upper gums.

2.  There is no evidence that the healed fracture of the 
right zygoma has caused severe incomplete paralysis, complete 
paralysis, or muscle damage to the veteran's face. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for healed 
fracture of the right zygoma are not met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8207 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) provided notice to the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating, indicating that he must show that 
his disability had increased in severity or worsened.  This 
notice included information and evidence that VA would seek 
to provide and information and evidence that the veteran was 
expected to provide.  

In June 2008, prior to his hearing before the undersigned, 
the veteran was further notified of the process by which 
disability ratings are established.  This correspondence 
indicated that evaluations are based on the ratings schedule 
and assigned a rating between 0 and 100 percent, depending on 
the relevant symptomatology.  It instructed the veteran to 
tell VA about, or give VA, any medical or lay evidence 
demonstrating the current level of severity of his disability 
and the effect that any worsening of the disability has had 
on his employment and daily life.  It specifically listed 
examples of such evidence, such as on-going treatment 
records, Social Security Administration determinations, 
statements from employers as to job performance, lost time, 
or other pertinent information, and personal lay statements.  
The letter also provided the veteran with notice of the 
applicable rating criteria by which his disability is rated.  

Although fully compliant notice was accomplished after the 
initial denial of the claim, the veteran was afforded the 
opportunity to submit additional evidence after receiving the 
notice on his behalf.  He also testified before the 
undersigned in a hearing in August 2008 and described the 
effects which his disability had on his life.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected healed fracture of the right zygoma.  He 
specifically contends that he has loss of feeling from the 
right side of his nose, stretching approximately one inch 
over his right cheek, under his eye.  See statement in 
support of claim, March 2004.  He also contends that he has 
muscle damage in addition to his nerve damage.  See notice of 
disagreement, received in October 2004.  While the veteran 
raised additional residuals (sinusitis, headaches, and an eye 
disorder) in his hearing before the undersigned in August 
2008, these issues have been adjudicated by the RO but not 
appealed by the veteran.  Therefore, the Board has no 
jurisdiction to discuss them.  

Evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for healed fracture of the 
right zygoma by rating decision in November 1968 and was 
evaluated as noncompensable under a code no longer in effect 
for nerve damage.  In December 2003, the veteran brought his 
claim for an increased evaluation.  The RO granted a 10 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8207, the rating criteria for paralysis of the seventh facial 
cranial nerve.

Under DC 8207, a 10 percent rating is warranted for 
incomplete, moderate paralysis.  A 20 percent rating is 
warranted for incomplete, severe paralysis.  Complete 
paralysis warrants the maximum evaluation of 30 percent.  A 
note to Diagnostic Code 8207 provides that ratings are 
dependent upon relative loss of innervation of facial 
muscles.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

During the course of the appeal, the veteran underwent two VA 
examinations, in June 2004 and July 2005, which evaluated the 
severity of his facial paralysis.  Also of record are VA 
outpatient clinical records and private treatment records, to 
include two private examinations in March 2004 and September 
2005.  Based on a review of this evidence, as well as the 
veteran's contentions in his hearing before the undersigned 
and his written statements in support of his claim, the Board 
finds that a rating in excess of 10 percent is not warranted 
in this case.

In June 2004, the veteran underwent a VA dental examination.  
The examiner reviewed the history of the veteran's original 
in-service injury and examined the veteran's face.  It was 
noted that the veteran had paresthesias of his right cheek, 
nose, and upper gums.  A paresthesia is an abnormal touch 
sensation, such as burning or prickling.  Dorland's 
Illustrated Medical Dictionary, 31st Ed., 1404, 
(c) 2007.  No other finding was made referable to the veteran's 
nerves.  

The veteran underwent a VA nerves examination in July 2005, 
at which time he reported complaints of right-sided numbness 
in his nose, cheek, and upper gums.  On objective 
examination, there was decreased pinprick sensation on the 
right side of the nose.  There was no significant asymmetry 
found on the right side of the face, as compared to the left 
side.  There was no weakness of the muscles found, nor any 
other evidence of muscle damage.  The sole residual was the 
decreased sensation on the right side.

The outpatient clinical records and private records do not 
contradict these findings.  During a March 2004 private 
examination, a "mild loss of sensation" was noted on the 
right cheek.  All other facial nerves and strength testing 
were normal.  A September 2005 private examination found that 
the veteran's facial motion was symmetric and that he had 
normal eye closure strength.  These findings are consistent 
with the VA exams of record, as well as the veteran's own 
testimony that he experiences some numbness on the right side 
of his face. 

The evidence shows that the veteran's symptoms are wholly 
sensory in nature.  The rating, therefore, can be at most at 
the moderate degree, which is specifically contemplated by 
the 10 percent rating.  This evidence does not demonstrate 
the severe paralysis described in the 20 percent rating 
category.  For example, the decreased sensation shown on exam 
does not affect the veteran's speech or eye movement.  Nor is 
it the complete paralysis indicative of the maximum rating.  
The veteran's face is asymmetrical and he is in control of 
its movements.  In all, a rating in excess of 10 percent is 
not warranted in this case.

As noted above, the veteran contends that there are other 
residuals at play.  He is reminded, however, that a separate 
rating for the secondary sinusitis was, in fact, granted by 
rating decision in August 2005.  The applicable criteria 
(38 C.F.R. § 4.97, DC 6511) contemplate headaches due to 
sinusitis as well.  As his hearing testimony reasonably 
raised the issue of an increased rating for sinusitis, that 
issue was referred back to the RO for appropriate disposition 
in the introduction of this decision.  Additionally, the 
veteran is reminded that his contention that his eye is 
affected by the original service-connected injury was 
adjudicated in the August 2005 rating decision.  As an appeal 
of these issues has not been perfected, the Board is not at 
liberty to adjudicate them. 

In sum, the veteran's service-connected healed fracture of 
the zygoma warrants no more than the 10 percent rating 
currently assigned.  As the severity of this disability has 
remained stable throughout the appeal, staged ratings are not 
appropriate.  See Hart v. Mansfield, supra.  The claim for an 
increased rating is denied.


ORDER

Entitlement to a rating in excess of 10 percent for healed 
fracture of the right zygoma is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


